 640DECISIONS OF, NATIONAL LABOR RELATIONS BOARDof their concerted or union activities, or in any other manner discriminating inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain from engaging in suchactivities.WE WILL offer immediate and full reinstatement to Edith Storck, Frank Todd,and Norma Roseta, and we will make them whole for any loss they may havesuffered as a result of the discrimination against them.WE WILL, upon request, bargain collectively with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 959,or any other labor organization of our employees, in the following unit ofemployees with respect to rates of pay, wages, hours of work, and other condi-tions of employment and, if an understanding is reached, embody such under-standing in a signed agreement:All office, warehouse, and delivery employees at our Anchorage, Alaska,office and warehouse, excluding guards and supervisors as defined in theAct.All our employees are free to become or remain, or to refrain from becoming orremaining members of the above-named or any other labor organization.ACTION WHOLESALE COMPANY, INC.,D/B/A A. L. FRENCH CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington, Telephone No. Mutual 2-3300,Extension 553, if they have any question concerning this notice or compliance withitsprovisions.Hankins Container Company, a Division of The Flintkote Com-panyandSouthern States Regional Council,Region 5, Inter-nationalWoodworkers of America.'CaseNo. 15-CA-,0191.December 26, 1963DECISION AND ORDEROn June 20, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. Thereafter, the Respondent and the General Counsel1 Southern States Regional Council, Region 5, is an administrative subdivision of Inter-nationalWoodworkers of America,AFL-CIO, which is the labor organization involvedherein145 NLRB No. 62. HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 641filed exceptions to the Intermediate Report.The Respondent alsofiled a brief in support of its exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and Respondent's brief, and theentire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations,2 with the following addi-tions and modifications.1.We agree with the Trial Examiner that the Respondent domi-nated and interfered with the formation and administration of theEmployee Welfare Committee, herein called EWC, and that in sodoing the Respondent violated Section 8(a) (2) and (1) of the Act.'Pursuant to his findings of domination and assistance, the TrialExaminer found that the Respondent unlawfully exacted moneysfrom its employees under n checkoff arrangement with EWC. TheTrial Examiner recommended that the Respondent refund to eachof its employees the amount of money thus exacted.We agree withRespondent's exception on this point, in the unusual circumstanceshere presented.After EWC was established, the committeemen sug-gested to the Respondent that the employees were desirous of creatinga "flower fund" for the purpose of purchasing flowers or making giftsto employees or their families, at times when they might be afflictedby sickness or death.Respondent approved of this suggestion andthereafter, with EWC assistance, instituted a checkoff in the amountof 25 cents per month from each employee's pay. The Respondentmaintained control of the accumulated fund and made disbursementsfrom it when requested to do so by the EWC. There is no evidencethat the fund was employed for any purpose other than as describedabove.Also, there is no showing that employees were coerced intozWe hereby correct the followingerrors inthe Intermediate Report: (1) The TrialExaminer at several points designatedHalinski as plant superintendentHe was, in fact,productionmanager(2) In his rationale concerning the constructive discharge of em-ployee Nunnery, the Trial Examiner found that the training of new hires at the plant didnot beginuntil about2 weeks afterAugust 13, 1962.We do not find adequate supportfor this finding in the recordNunnery's testimony did indicate, however, that no menwere beingtrained for his shift at the time his vacation was to begin, i e., on August 13itself.For the reasons stated in the Intermediate Report, we agree with the TrialExaminer'sconclusion that Nunnery was discharged in violation of Section 8(a) (3)(3)The TrialExaminerstated that D1cElveen was not employed by Respondent untilJanuary 1963.The record shows that he was first employed in September 1961 ; dis-criminatorily discharged October 23, 1962; reemployed January 1963."In the conclusionof law set forth in the Intermediate Report it is erroneously statedthat this conduct of the Respondent violated Section 8(a) (3).We hereby correct thiserror734-070-64-vol. 145-42 642DECISIONS Or NATIONAL LABOR RELATIONS BOARDauthorizing this nominal amount to be checked off, or that contribu-tions to the fund were in any way made a condition of employment.In view of the foregoing, we believe that the flower fund collected byRespondent was merely, as its name indicates, a flower fund, and notthe equivalent of dues levied to support EWC.4Accordingly, we donot adopt the Trial Examiner's recommendation that the Respondentrefund to each employee the amount of money which has been checkedoff from his wages to support the flower fund.2.The Trial Examiner found that Production Manager Halinskimade promises of job security to employees upon the implied condi-tion that such employees abandon the Union.The Respondent ex-cepted to this finding.We find merit in the Respondent's exception.When the matter of job security cropped up in Halinski's conversa-tion with Osborne prior to the Board election, and again with Nunneryand McDaniel immediately after the election, Halinski merely prom-ised these employees that they could keep their jobs.The seconddoes not show that Halinski related his utterances in this regard tothe employees' abandonment of the Union.We find insufficient evi-dence in the record to support the inference drawn by the Trial Ex-aminer that these promises were unlawfully conditioned, and, ac-cordingly, find no violation of Section 8 (a) (1) with respect to theseremarks.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as 'amended, the National LaborRelations Board hereby orders that the Respondent, Hankins Con-tainer Company, a Division of The Flintkote Company, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of the Act by (1) inter-rogating employees concerning their union sympathies or activities;(2) telling employees that they will not be promoted if they supportthe Union; (3) stating to employees that other employees were trans-ferred to less desirable jobs because of their union sympathies; (4)threatening employees that all those employees who vote for theUnion will be discharged; or (5) maintaining or enforcing an illegalno-solicitation rule.(b)Discouraging concerted activities or membership or activitieson behalf of International Woodworkers of America, AFL-CIO, orany other labor organization, by (1) discriminatorily discharging any4 It is well settled that union dues in the usual and ordinary sense are those regularpayments imposed upon the membership to be made at fixed intervals for the maintenanceof the labor organizationAccord:N.LR.B. v. Food Fair Stores,Inc, et at.,307 F. 2d3, 11 (C.A. 3), enfg. 131 NLRB 756 HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 643'Of its employees; (2) demoting or transferring its employees to lessdesirable jobs because of their adherence to a union; or (3) discrimi-nating in any other manner in regard to its employees' hire or tenure'of employment, or any term or condition of their employment.(c)Recognizing, dealing, or negotiating in any manner with theEmployees Welfare Committee (EWC).(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right of self-organization, to form-labor organizations, to join or assist InternationalWoodworkers ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of mutual aid or protectionas guaranteed in Section 7 of the Act, or to refrain from any and allsuch activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Completely disestablish the EmployeesWelfare Committee(EWC).(b)Offer the following named employees immediate and full rein-statement to their former or substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges: Thomas_$.Webb, C. M. Nunnery, Ivey McDaniel, Jr., Dewey Osborne, andDanielWells, and make each of them and Ely McElveen whole forany loss of pay he may have suffered by reason of the discrimination.against him in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its.agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to determine the amount of backpay due underthe terms of this Order.(d)Post at its plant in Magnolia, Mississippi, copies of the attachednotice marked "Appendix." 5 Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after beingduly signed by Respondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted. Rea--sonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.a In the event that this Order is enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals, Enforcing an Order." 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the respondent has taken to complyherewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT question our employees concerning their unionmembership, desires, and activities.WE WILL NOT tell employees that they will not be promoted ifthey support the Union.WE WILL NOT state to our employees that other employeeswere transferred to less desirable jobs because of their unionsympathies.WE WILL NOT threaten employees that all employees who votefor the Union will be discharged.WE WILL NOT maintain or enforce an illegal no-solicitation rule.WE WILL NOT discourage concerted activities or membership oractivities on behalf of InternationalWoodworkers of America,AFL-CIO, or any other labor organization, by : (1) discrim-inatorily discharging any of our employees; (2) demoting ortransferring our employees to less favorable jobs because of theirdesires for union representation; or (3) discriminating in anyother manner in regard to our employees' hire or tenure of em-ployment, or any term or condition of their employment.WE WILL NOT recognize or deal with Employees Welfare Com-mittee and have completely terminated the existence of said or-ganization as the representative of any of our employees.WE WILL NOT in any other manner interfere with, restrain, or-coerce employees in the exercise of the right of self-organization,to form labor organizations, to join or assist International Wood-workers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of mutual aid or protection, as guaranteed in Section 7 ofthe Act, or to refrain from any and all such activities.WE WILL offer the following employees immediate and fullreinstatement to their former or substantially equivalent jobs,without prejudice to their seniority or other rights and privileges :Thomas H. Webb, C. M. Nunnery, Ivey McDaniel, Jr., DeweyOsborne, and Daniel Wells, and make each of them and Ely HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 645McElveen whole for any loss of pay he may have suffered becauseof the discrimination against him.IIANKINS CONTAINER COMPANY, A DIVISIONOF TIIE FLINTKOTE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Nom.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalDirector,T6024 Federal Building (Loyola), 701 Loyola Avenue,New Orleans 12, Louisiana, Telephone No. 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on November 7, 1962, by Southern States Regional Coun-cil,Region 5, International Woodworkers of America,hereinafter called the Union,the General Counsel of the National Labor Relations Board, hereinafter called theGeneral Counsel i and the Board,respectively,by the Regional Director for theFifteenth Region(New Orleans,Louisiana),issued its complaint dated January 23,1963, against Hankins Container Company, a Division of The Flintkote Company,hereinafter called the Respondent.The complaint alleged that Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (1), (2),and (3) and Section 2(6) and (7)of the LaborManagement Relations Act of 1947, as amended,herein called the Act.Copies ofthe charge,complaint,and notice of hearing thereon were duly served upon the Unionand Respondent.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practice.Pursuant to notice, a hearing was held at Magnolia, Mississippi,from March 19to 27, 1963, inclusive,before Trial Examiner Thomas S. Wilson. All parties appearedat the hearing, were represented by counsel or a representative,and were affordedfull opportunity to be heard,to produce,examine, and cross-examine witnesses, andto introduce evidence material and pertinent to the issues.Oral argument at theclose of the hearing was waived. Briefs have been received from General Counseland Respondenton May 23, 1963.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTHankins Container Company, a Division of The Flintkote Company, is, and hasbeen at all times material herein,a corporation duly authorized to do business inthe State of Mississippi,maintaining a plant at Magnolia,Mississippi,where it is,1This term specifically includes the attorney appearing for the General Counsel at thehearing. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has been, engaged in the manufacture, sale, and distribution of corrugated con-tainers and paper products.During the past 12 months, which period is representa-tive of all times material herein, Respondent, in the course and conduct of its businessoperations as described above, purchased materials and supplies valued in excess of$50,000, which were shipped directly to it in the State of Mississippi from pointsoutside the State of Mississippi.During the same period, Respondent sold andshipped products valued in excess of $50,000 from points within the State of Mississippito points outside the State of Mississippi.The Trial Examiner finds that Respondent is engaged in commerce within themeaning of the Act.H. THE UNION INVOLVEDSouthern States Regional Council, Region 5, InternationalWoodworkers ofAmerica, is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The facts1.Interference,restraint,and coercionSometime in early November 1961 the Union began a campaign to organize theemployees of the Magnolia plant.By early December 1961 John Raymond Prescott,a deacon of the local FirstBaptist Church and a supervisor who had interviewed and hired many, if not most, ofthe employees when the Magnolia plant commenced operations in July 1961, askedemployee Clarence Easley if he had any union cards, if he had signed one, and if hewere taking an active part in the union campaign,and ended this conversation bytelling Easley that Plant Superintendent Richard T. Halinski knew about the unioncampaign,was angry about it, and "might fire anyone who had anything to diwith it." 2After theunion campaign began,Halinski handed each of his supervisors such asJohn Raymond Prescott,John Lee(night-shift foreman),MarshallTerry (foremanwho subsequently signed the discharge slips of employees Wells and McElveen),3and John Cook(printing foreman),4a single page of the "Do's and Don'ts for Super-visors."This sheet indicated that supervisors could express their own opinionsabout unions to the employees but could not ask any specific questions of the em-ployees during election campaigns.Thereafter Halinski instructed his supervisors to express their"opinions" to theemployees under them.Prescott and Lee admittedly attempted to express such,opinions to every employee on their shifts.The others apparently were only les&thoroughAccording to the testimony of each of these foremen,he merely expressed to thevarious employees his own"opinion" on the subject of unions.Their testimony,both as a group and individually,at the hearing was notable for the exactness of theirmemories asto what theyhad not said in these conversations and their almost totalfailure of recall as to what they had actually saidtherein.Their testimony was notconvincing.Sometime previous to July 1962,Prescott had transferred employee JimmyStewart from his position as second in command of the corrugator machine tomanual work in the plant.About Julywhen Stewart wished to transfer back to theday shift,he spoke to Halinski who was doubtful about such transfer and then inquiredif Stewart knew that there were unionmen in town and how Stewart felt about theUnion.5 Aboutthe firstof July,Stewart asked Prescott to be transferred back to thecorrugator.Prescottwas noncommittal saying that he and Halinski had heardStewart was "for the Union"and they "werebothdisappointed."Not long there-after Foreman Lee came and askedStewart at his workplace how Stewartfelt aboutthe Union and,after Stewart had said that he was undecided,told Stewart that he,Lee, had heard that Stewart would never get his job back on the corrugator"because2As this event occurred more than 6 months prior to the filing of the charge herein, Itcannot be found an unfair labor practice but can be used to explain subsequent eventsoccurring within that 6-month periodEThese slips were made out by Halinslri but signed by Terry4 Others with equal authority to hire, lay off, transfer, promote, shift, and disciplineemployees, to effectively recommend pay increases and discharges, etc., sufficient to provethem supervisors within the meaning of Section 2(11) were E H Mixon and Floyd Smith.S This inquiry violated point 1 of the "Don'ts" on the instruction sheet "Not to inquirewhat an employee thought of a union " HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 647they found out [Stewart] was for the Union" and "they couldn't promote a man in[to] a higher position who was siding against the plant." 8About the middle ofJuly, shortly before Stewart quit Respondent's employ, Stewart again saw Halinskiwho told Stewart that "two or three" had told him that Stewart was "for the Union"even after Stewart had informed Halinski to the contrary.Employee A. R. (Ray) Simmons, a witness for the Respondent, acknowledged atthe hearing that he was keeping Halinski informed as to the employees present atunion meetingsand the events occurring there.He also informed Halinski that theUnion's strongest point was "job security." Simmons was unable to recall the exactconversations with Halinski other than that he "volunteered"such information.About a month before the election of July 23, 1962, Halinski met employee DeweyOsborne at the entrance of the plant and asked Osborne how he felt about the Unionand then added that he had heard that Osborne "was for job security."When Osborneagreed,Halinski told Osborne,"Well, as far as I am concerned you've got a job hereat the plant as long as you want it." 7Beginning a few weeks before the election of July 23, Foreman Marshall Terrymade several inquiries of employee Dan Wells as to how he felt about the Unionand, on one occasion, if Wells thought that "the union activities that was goingaround was having anything to do with a lot of men quitting."In this sameperiod of time Prescott asked Wells how he felt about the Union and stated that "therewas a lot of men out there he (Prescott) would like for them to consider that hehelped hem get their job up there and get on, and that he didn't see where the Unionhad anything for us."A short time before the election C. M. (Kit) Nunnery substituted for ForemanJohn Lee as supervisor of the evening shift while Lee took a vacation for a week.After one of the daily supervisors'meetings that week, Halinski asked Nunnery whatwas all this "stuff" he had heard about the Union and about the fact that he had"heard the night shift was really hot for the Union."Nunnery denied having heardmuch about it.Halinski then stated in emphatic,but unprintable,language thatRespondent did not need any union.The night before the election employee McDaniel and Foreman Lee walked outof the plant together.McDaniel told Lee that if there were one vote for the Unionat the election on Monday, it would be McDaniel's vote because Respondent hadtransferred him from an operator's job on a press to a helper's job on the press sup-posedly for 3 or 4 weeks only and had never thereafter returned him to his oper-ator's job as had been promised.Lee thereupon promised McDaniel the operator'sjob on the new press which Lee stated was due "pretty soon" if McDaniel had notbeen returned to the operator's job on the big press before that time.Lee endedthe conversation by saying, "I hope you don't take the wrong stand Monday because... if you do ... you stand a chance of losing your job ... you're a good worker ...I'd hate to see you go." 8On July 23, the consent election was held resulting in a 41 to 11 vote against theUnionKit Nunnery acted as the union observer and challenged the ballots ofSupervisors Mixon, Lee, Terry, and Smith.2.Employees Welfare Committee (EWC)The birth of EWC is shrouded in considerable mystery in that a couple of witnessesfor Respondent testified that there were one-or two-meetings(one in the townhallofMagnolia but nobody suggested the meeting place of the second meeting, if any),at which,according to these witnesses,9the employees present-20 to 25 accordingeThis violates point 5 of the same "Don'ts": "Not to threaten, coerce,or discipline anemployee to influence an employee in his right to belong to a union "7 This is another violation of point 5 of the "Don'ts": "A promise of benefits to influencean employee "IAnother violation of point 5 of the "Don'ts"9The testimony of the employee witnesses for Respondent was, like that of Respond-ent's supervisors and Halinskl,characterized by the use of broad generalizations,evasions,uncertainties and an unusual,if not unbelievable,inability to recall facts in any detailOn the other hand the witnesses for General Counsel universally testified straight-forwardly to facts in detail regardless of whether the answers were favorable or un-favoiable to their cases or embarrassing to themselves personally.Although on occa-sion cross-examination went back to events in grammar school, those witnesses remainedunshaken by the cross-examination.Thus the difference between these two sets of witnesses was as great as that between dayand night.Although the transcript proves the above, it was even more evident when thewitnesses were seen in person. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDto one witness-decided to ask Respondent if they could have a committee if theUnion lost the election on July 23.One fact stands out and that is that nothing about an employee's committee wasdecided until the Union lost the election of July 23.Then it was that Joe Brown, Respondent's maintenance man and one of the fewwitnesses who claimed to know anything of the meetings regarding a committee,went to Halinski and asked if the employees could have such a committee.Halinskiagreed.In fact he stated that he "just wanted it started." ioWith this assurance Joe Brown during working hours asked fellow employeesLynn Brown ii (a cosuin) and A R. (Ray) Simmons of the day shift if they wouldact as committeemen.They agreed.Lynn Brown thereupon requested A. C.Standifer and Gary Dunaway 12 successfully to become members of the Committeefor the afternoon shift.About a week after the election, or about August 1, these five committeemen metin the plant cafeteria and then sent Joe Brown to Halinski to see if he would meetwith them.He would.Halinski met the five in his office, told them that they had been gathered in orderto form a committee, that he thought they were the five best men in the plant forcommitteemen, that they would be known as the Employees Welfare Committee, andthat they would handle "grievances and gripes" of the employees for the benefit ofthe employees and of the Company. Halinski then told them that there was frictionand dissension in the plant which it was their duty to take care of, that there weremen who were still "steaming" about the Union and the election and were still forthe Union who were creating this "dissension, friction and disturbances "Halinskiinstructed the committeemen that they were to inform those who were creating thisfriction and dissension that, unless they straightened up, they were considered to be"undesirable employees" and should seek employment elsewhere.Halinskimen-tioned the names of four such employees: Tom Webb, Kit Nunnery, Ivey McDaniel,and Dewey Osborne.Halinski specifically mentioned one episode which occurredin the cafeteria in front of Foreman Lee between Nunnery and an employee knownas John Beecham Phelps as an example of the type of prounion-antiunion frictionhe was talking about.Halinski pointed out that he had spoken to all of these namedindividuals but that their feelings and attitude had not changed.He also told theCommittee that he particularly admired Osborne, thought a lot of him, and justcould not understand why Osborne would not change his attitudes and ways.TheUnion and the election were also mentioned at some length. The meeting apparentlyended with Halinski stating that he could not go through similar elections every yearfor it took too much out of him.13While Halinski testified that he granted these men permission to form the Com-mittee, he was careful not to define their duties any more definitely because he didnot want them to get up a "full head of steam" and find himself "out in the outfield"and so prefeired to make a determination of their permissible duties as the occasionarose.Halinski knew that all four of the men he named were strong prounion employees.He had been surprised that Nunnery had acted as the union observer at the July 23election.The Friday before the election, McDaniel had told Foreman Lee that, ifone vote was cast for the Union in the election, that vote would be case by McDaniel.Halinski also acknowledged that he "suspected" Osborne of leaning toward theUnion. Subsequent events also prove that he had the same suspicion about Webb.Following this meeting 14 Halinski had a notice posted on Respondent's bulletinboard notifying the employees of the formation of this Employees Welfare Com-mittee, naming the appointed committeemen and signed by himself.10 Subsequently Halinski testified that he "was not too keen about the idea of forming"the committee but went along with the idea.11 In the transcript Lynn Brown is often referred to as "Len" Brown.12 This name is frequently spelled "D-u-n-n-a-w-a-y" in the transcript.PSHalinski denied that he had used the term "undesirable employees" with the Com-mittee but acknowledged that he had authorized the committeemen if they thought itadvisable, to inform the employees in the plant that he should "straighten up" or elseseek employment elsewhereHalinski further admitted that he had told the Committeethat, if the men he had spoken to had straightened up after his talking with them, theycould have remained with the Company as long as they wanted toWith this testimony,the Trial Examiner believes that it was immaterial as to whether Halmski used the term"undesirable" or not.However, the Trial Examiner believes and, therefore, finds thatHalinski actually used the term.14One or two of the witnesses thought that there had been two meetings on consecutivedays but that the discussion had been substantially identical HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 649Among the other"gripes and grievances"which the Committee handled were:(1) the demand of employee Ravencroft for an increase in pay-subsequently grantedby Respondent;(2) the request of employee Easley that he be transferred to theday shift because of personal differences with Foreman Lee-subsequently refusedby Respondent;and (3)the request of employee Paul Hinds that he be promotedto the position of an operator-granted by Respondent.In addition the Committeetookup a quarrel between employee Dan Wells andhis foreman,Floyd Smith.In this instance the Committee called both Wells andForeman Smith in before them to give their versions of the incident.Subsequently,Halinski informed the Committee thatthey couldno longer cause a supervisor tocome before them for fear that it might embarrass the supervisor.3.The "resignation"of Thomas H. WebbAt the time of his "resignation,"Webb was the operator of the newly installedBobst machine,a machine manufactured in Switzerland.Webb had helped theSwiss representative install the machine in the plant and had received about 2weeks' training under him.Webb who had been picked by Respondent for the Bobst job had been having hisdifficulties as the operator of the Bobst machine and had suggested that Respondenttransfer him to a truckdriver's job, a job in the office,or practically anything exceptthe Bobst machine.He had obviously found the Bobst a difficult job.His requestswere rejected.Webb did not sign a union card.In addition to his work on the Bobst, Webb also had been "moon-lighting" sinceshortly before the election as a temporary desk clerk at a motel in downtownMcComb, Mississippi.As a result of the aforefound organizational meeting of the EWC, CommitteemanGary Dunaway took it upon himself, in accordance with the suggestion or ordersof Halinski,and had a talk with Webb in the dieroom.Dunaway asked Webb if hecould still get the job at the motel where he had been working part time. In answertoWebb's query"why?" Dunaway said, "well,yesterday.Mr. Halinski calledus into his office and appointed a Welfare Committee to talk to the men that hadsupposedly voted for this union,and he told me to come talk to you,and it's up tome as a committeeman to get rid of you,or he, Mr. Halinski, will "In order to check the truth of Dunaway's statement,Webb went to Halinski tofind out about his status with the Company.In answer to Halinski's question asto what he meant, Webb said,"Well, you know what I mean . .. if you want mefired or don'twant me to work here, you come tell me yourself and not send one ofyour committee men to do it for you."Halinski disclaimed any knowledge andWebb stated,"Now you know I didn't have any part in the union activity" TothisHalinski answered,"Yes, and I know why,because your old man took the carkeys away from you."AfterWebb told Halinski he was a "damn liar," Halinskirejoined that Webb had "cursed Mr. A. B.Regan 15.and asked him to leave."Webb denied this and asked if Halinski was going to fire him.Halinski answered,"No, I am not going to fire you.You can go back out there in the plant and go towork, but I have got some men that are going to run you off,and I can't have thepossibility of having you out there screwing up my machines.I won't stand for that "Webb stated that he could not work under those conditions and "resigned "A week or so later Webb became the resident manager of the motel in McComb.4.The "resignation"of C M.(Kit)NunneryNunnery was one of the original employees in the plant.He was the first eveningshift foreman but was subsequently replaced in that position by John Lee.Nunnerybecame the operator of the little press, a position he retained until after the electionof July 23.Nunnery and Lee had a long conversation about the Union in December 1961when Lee asked him how he felt about the Union.When Lee took a week's vacation sometime prior to the election,Nunnery againbecame the evening foreman replacing Lee.15A B Regan was president of the board of supervisors of Pike County which built withpublic funds Respondent'sMagnolia plant as part of the Mississippi program of"Agricul-ture and Business"The Charging Party sought to show during the hearing,after thematter had been opened on cross-examination by Respondent's counsel,coercion of em-ployees by public officials at the time of the union electionAs such coercion was notalleged in the complaint, the Trial Examiner refused to permit the testimony '650DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter one of the supervisor'smeetings just prior to the beginning of the eveningshift,Halinski asked Nunnery "what was this stuff that he heard about the Union"and that he had heard"the night shift was really hot for the Union."Halinski askedwhat Nunnery had heard and, when Nunnery was noncommital,Halinski addedin emphatic,but unquotable,language that Respondent did not need a union.Nunnery signed an authorization card for the Union on December 11, 1961.Healso acted as the union observer at the electionof July 23,1962, and, despite thefact that he challenged the votes of Foreman Mixon, Lee Prescott,and Floyd Smithas supervisors,theUnion lost the election 41 to 11.Halinski acknowledged his"surprise"at seeing Nunnery as the union observer and claimed this was his firstknowledge of Nunnery's union feelings.16Immediately after the election was over,Halinski came to the big press to findout from Nunnery and McDaniel, the helper, why they had been in favor of theUnion.Upon hearing that it was "job security," Halinski promised them both lobsecurity.This 45-minute conversation is further described in the next section ofthis report.After the close of the evening. shift a few days after the election, Nunnery andForeman Lee walked into the cafeteria where a few remarks about the electionpassed between employees John Beecham Phelps and Nunnery with the result thatNunnery pushed Phelps'head down between his legs as he was sitting on a chair.Lee instructed both men to stop.That ended that.At the EWCformation meeting in Halinski's office a few days thereafter Halinskipointed out this Nunnery-Phelps cafeteria incident as an instance of the type of"friction,dissension and disturbance"which it was the duty of the committeemento stop.Halinski described this incident in such a way as to indicate to the menpresent that it was a union-antiunion quarrel and, significantly,indicated that Nun-nery was the man the committeemen were to speak to,not the antiunion Phelps.Soon after the election Foreman Lee began assigning Nunnery to manual workother than the operation of the little press even though there were orders which wereto be run on that press.It is undenied in the record that this was the first timeNunnery had been given such odd jobs while orders for the little press wereoutstanding.A few days after the election when Nunnery reported for work he found thelittle press in operation in the midst of completing an order.As was the practice,Nunnery checked a box or two which the machine was turning out and found themto be correct.Nunnery had not stopped the machine nor had he inserted his name-plate in the machine, neither of these being customary practice while the machinewas in operation turning out an order at the change of shiftsForeman Lee cameup and asked if Nunnery had checked the boxes.Nunnery told him what he haddone.Lee then said that if Nunnery"couldn't stop the machine and check theboxes that[he] knew what[he] could do."Nunnery asked him what that was.Lee replied that Nunnery"could quit."For personal reasons Nunnery had requested and secured approval from Halinskithrough Lee that he,Nunnery, could take his week's vacation beginning on August 13instead of at the time it had originally been scheduled.However, onthe Thursdayprior to August 13, Lee informed Nunnery that he could not have his vacationbeginning on August 13 because they were going to have to train some new employeesand added further that he did not know when Nunnery would be able to get hisvacation.17On August 13 Nunnery reported at the office of Halinski and told him that hewas resigning.Halinski stated that "it was an unfortunate situationthat [Nunnery]was going to have to resign."18During the course of this rather lengthy conversationNunnery told Halinski that,ifhe had let Webb go on account of union activities,Halinski had been wrong because Webb would not even talk to a union representa-tive or accept any union literature.Halinski answered that he "might have madea mistake,but [he] didn't think so."Nunnery received his paycheck and his vacation checkHe has never been re-employed by Respondent since.16Halinski testified that he had"no idea" that Nunnery was prounion until the day heacted as the union observer and then added,"I believe that putting hun [Nunnery] on asa temporary overseerer [sicl in John Lee's absence would so indicate "17 Actually the training of these men did not start until about 2 weeks after August 13.'BHalinski appraised Nunnery at the hearing as a man who would have gone "a longway with the Company." HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO.6515. Ivey McDaniel, Jr.McDaniel was hired by Respondent on or about August 29, 1961, at $1.20 anhour.When he quit almost exactly a year later, he was making $1.37 per hour, a5-cent reduction for his last 8 or 9 days of work.McDaniel began his employment as the operator of the big press.After a monthor so as such operator, he was told that he would make a better operator if he hadsome experience as a helper and was thus transferred, supposedly for a month orso, to the job of helper with the promise that he would be returned to his job asoperator.In December 1961 McDaniel signed a union card, attended union meetings, andactively solicited others to join the Union.On the Friday prior to the election on Monday, July 23, 1962, Foreman Lee andMcDaniel got into a conversation about the coming election during which McDanieltold Lee, "If there is not but one vote for the Union on Monday, you can say thatis Ivey's vote," because McDaniel felt that the Union could help not only himselfbut all the other employees in the plant.McDaniel mentioned the months he hadbeen working as a helper on the little press despite Respondent's promise to returnhim as operator on the big press. Lee thereupon promised McDaniel the very nextopening as a press operator and ended his conversation with the statement, "I hateto see you go the wrong way because ... I know that the Union won't work in thisplant ....You're a mighty good man .... You're one of the best men I havegot on the shift and . . . I'd hate to see you get fired over it.... I hope that youdon't take the wrong stand Monday because ... if you do ... you stand a chance,of losing your job.You're a good worker . . . . I hate to see you go."On Monday, immediately after the 41-to-11 election, Halinski appeared at thelittlepress which Nunnery was operating with McDaniel as his helper, as noted-heretofore, and started a conversation lasting from 45 minutes to an hour by saying,"Why, I'd like to know why in hell you all felt the way you did about the union?"Both Nunnery and McDaniel emphasized that they felt the Union could get themjob security and fringe benefits.Halinski answered that, if job security was whatthey wanted, they would "have a job as long as I am here" so long as their workin the future was as good as that in the past.He also stated, "I don't need any ofthem sons of a bitches from up yonder in here to tell me what to do . .. . I'm run-ning this plant for the best of the people and to the best of the plant. . . . And Iwant to tell you again . . . I don't need none of them sons of a bitches up yonder to.tellme what to do because I'm God in this plant." 19At the formation meeting of EWC about a week later, McDaniel's name was oneof those Halinski specifically mentioned.Respondent's record on McDaniel's work assignments proves that, until on orabout August 13, 1962, McDaniel had worked steadily either as an operator orhelper on the presses.About this time Foreman Lee informed McDaniel that hewas going to have to use McDaniel "in the plant" on orders "from up front" andthereafter began assigning him to any and all manual jobs around the plant as orderedby Halinski.McDaniel then went to see Halinski and asked why he was being transferred fromthe presses.Halinski answered that Respondent was going to train another man"that will take more interest in his job than what you are showing."McDaniel asked,"Is that it, or is it because I voted for the union?"Halinski replied, "Well, as amatter of fact, that is it ....You know, there is a winner and a loser and . . . youwent the wrong way and you are a loser . . . I want to also tell you there is a5-cent cut in your pay ....When you was took off the press and put out in theplant,we are automatically taking a nickle off of your pay. . . . If you don't likethat you know what you can do . . . . You've got your card in your pocket and youknow where the clock is . . . . You can punch out."However, McDaniel chose to return to his manual labor in the plant at a 5-centper hour reduction in pay.The following day Foreman Lee assigned McDaniel to help Committeeman LynnBrown set up the Bobst machine.While working, McDaniel told Brown about histransfer into the plant.Brown then said, "Ivey ... I hate to see it happen the worst>aHalinski's denial concerning this conversation was limited to the fact that he wouldnot have used the Lord's name in vainOtherwise Halinski's memory of this conversationwas practically negligibleIn fact Halinski's memory throughout his testimony was morethan inordinately sketchyHis testimony was replete with answers indicatinz his in-ability to recallAccordingly, the Trial Examiner accepts the testimony of McDaniel asMound above. 652DECISIONS OF NATIONALLABOR RELATIONS BOARDin the world . . . .Iwould rather for it almost to happen to me thanIwould to,see it happen,but . . . y'allare going to have to go ....The ones of y'all whovoted forthe Union. . .you're going to have to go."McDaniel asked how Brownknew.Brown answered, "I got my informationfrom the bigman."Brown thenasked if he knew wherehe could find another job adding,"Well ... ifIwas you... I'd belooking around and find one cause...I'd hate to see you lose a week'swork and not get a week's check because . . if youare like me ... if you lose aweek's work it will hurt you ....You and DeweyOsborne isthe two that wasgoing to have to go... yourpartner Kit is already gone."As a resultof this conversation McDaniel askedForeman Lee the following dayor two if "we" were going to be fired.Lee answeredthat hetruthfullycould not say.McDaniel then went toHahnski andasked ifthey weregoing to be fired.Halinskiinquired as to where McDaniel got that idea.McDanielanswered,"Well, Mr. LynnBrownon your WelfareCommittee came to me'and told methat you toldthem thatwe had to go and for themto tell us where we could be lookingfor another job."Halinski then stated,"Well, Ivey, you know thatwhen you play a game there is awinner and a loser and.you wentthe wrong wayand..you are automaticallythe loser."When McDaniel asked, "You mean because I voted for the Union thatI am going to be fired?"Halinski replied,"We're givingyou yourchoice ..You can quit or we'll fire yousooner or later ..Believe me,we're looking forthe reasonnow.Yourpartner,Kit Nunnery, has already gone.You andDewey aregoingto have to go . . . . You know that you and Kitwere leaders in thatthing . . . . That's the main reasonyou allgot to go because.I'm not goingto put upwith it another yearbecause it takes a lot out of me."A nightor two later McDanielinformed Foreman Leethat he had decided that he"might as well quit because . . . I don'twant to get fired."Lee answered,"I hateto see yougo . . . . You're one of the best men I have on the shift and . . . I hateto see you go . . . . I hope youdon'.tneverhold no hardfeelings against me for youhaving to leave."Thus did Ivey McDaniel "quit" on August 29, 1962.He feared that,if discharged,he would be unable to secure work elsewherein the neighborhood.6.The discharge of DeweyOsborneOsborne washired byRespondent aboutOctober1961 and becamethe operator ofthe big press.He signed a unioncard .in December1961.He alsoattended one union meetingabout a week before the July23 election and solicitedotheremployees to join theUnion bothat the plant and outside.About a month before theelection Halinski and Osborne met at the plant parkinglotwhere Halinski asked Osborne how he felt about "thisthing"-referring to theUnionWhen Osborne answered that he didnot know, Halinski stated he "had heard"that Osborne was after "job security"and that,as far as Halinski was concerned,"You've got a job here atthe plant as long as you want it."After the Union's defeat atthe election, Osbornehad conversationswith a numberof other employees in which Osborne stated that he hoped that they knew whatthey had beendoing whenthey votedagainst the Union andwould not liveto regrettheir vote.At the formationmeeting ofEWC Halinski specificallymentioned Osborne as oneof those causing "friction,dissension and disturbance" and therefore,one whom theCommittee should tell thathe was an "undesirable" employee.This time Committeeman LynnBrown tookon the job of carrying outHalinski'sinstructions.About a week after theformationof EWChe informedOsborne that"the 11" had to go, that "They was after [Osborne and the others]and we had to go."On or about September 7 Foreman Lee brought employee Givensover to Osborne'sbig pressand ordered Osborne to train Givensas its operator.Sometimelater in another conversationwith LynnBrown,Osborne asked Brownif the EWC had the authority to fire theemployeesBrown denied that EWC com-mitteemenhad suchpower and, asOsborne obviouslydid not accepthis word for it,called CommitteemanStandifer over.The three menwent outon the truck platformwhere Standiferconfirmed Brown's statement that the committeemendid not haveauthority to discharge the employeesOsborne remarked that the committeemenwere "damnfools" to carry out Halinski's instructionsabout theundesirables.There-uponOsborne returned to his workBeingtroubled by these remarks of LynnBrown to theeffect that "the 11" 20would have togo,Osborne spoke to ForemanJohnRaymond Prescott,saying,20 Obviouslya referenceto the 11 prounion votes in the July 23 election HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO.653"If Halinski did not want me working,why didn't he come see me like a man insteadof sending one of his flunkies to do his dirty work?"Shortly thereafter on Friday, September 14, Halinski appeared at the big press andtook Osborne into the dieroom where he asked if Osborne had any prospects foranother job. In answer to Osborne's question of "why," Halinski continued, "Well,you know why as well as I do . . . . You can't stay here." Osborne refused to quitwhereupon Halinski said, "Dewey.you know . . . you had a good thing goinghere.Well, I like you personally and as a worker.There's no son of abitch going to come in this plant and play God.I'mGod in this plant."Halinski then asked what "that damn fellow" promised Osborne.Osborne repliedthat the organizer had promised him job security to which Halinski replied, "Well,hell. . I promised you that a long time ago." Osborne suggested that Halinskilay him off so that Osborne could draw unemployment compensation 21 but Halinskirefused on the grounds that "that raises the rates."Osborne then suggested thatHahnski fire him but Halinski answered, "No, I'm not going to do that, because Idon't think you're going to be here very much longer."About 2 hours later Foreman Lee came past Osborne's press and remarked, "Dewey,I hear this is your last night. I hear you are quitting." Osborne again denied anyintention of quitting.Osborne reported for workas usualon Monday, September 17, and found thathis timecard was missing from the rack.About 10 minutes thereafter Foreman Leesent Osborne to Halinski's office where Halinski told him that he thought that Osborneand he had "an understanding."Osborne denied that there was any understandingand that he was present to go to work, that "I have punched in and I intend to work."Halinski stated, "Well, I can't have you on the floor any longer."When Osborne askedwhy, Halinski said, "You know why as well as I do." Osborne refused ",to quit."Halinski then said, "Well, I just can't have you here anymore" and discharged-Osborne.Osborne has never since been reinstated.7.The discharge of Dan Wells and Ely McElveenDan Wells was hired by Respondent about March 1962 in the finishing departmentwhereas Ely McElveen went to work for Respondent about September 15, 1962.Both Foreman Marshall Terry and John Raymond Prescott inquired of Wells priorthe election how he felt about the Union.Wells was noncommittal.About 2 or3weeks after the election Wells went in to see Halinski because of arumor he had heard throughout the plant that Respondent intended to fire the 11 whohad voted for the Union.Wells informed Halinski of what he had heard and that he,Wells, was one of the men who had voted for the Union and then asked what he couldexpectHalinski asked how Wells felt about the Union now.Wells answered that hewas still to be convinced differently about the Union.Halinski then stated,"Well,that'swhat we hope to be able to do . . . as you know . . there is some of themen out there that's not willing to drop it after the union election,and they arekeeping a stink stirred up ..You know we are going to have to get rid ofthem . .I haven't heard anything out of you and you don't have anything moreto worry about."Some time during the day of October 19, EWC Committeeman Gary Dunawaysuggested to a group of employees consisting of Wells, McElveen, Jim Brown, andLayne that the employees were not making enough money and suggested that the em-ployees should band together as a group and demand more money from Halinski,orwalk out.Wells and McElveen agreed.Dunaway stated that he would talk tothe other men on the shift, see how they felt about it, and they would have a meetingat the end of the shift 22u Referred to in Pike County as"shade tree money."21Dunaway's testimony indicated that Wells was the person who suggested the need ofthe raise,requested permission for a meeting from the foreman who, in turn,secured per-mission therefor from Halinski, and gave him, Dunaway, orders to get the employeestogether for the meeting.Dunaway's testimony was that he personally had tried to talkWells out of the idea as business was so poor.Roth Wells and McElveen testified credibly that Dunaway was the individual who in-stigated the meeting and the "raise or walkout" techniqueDunaway was a singularly unimpressive witness whose testimony was tailored to pro-tect Dunaway from any possibility of being thought by anyone to have ever had at anytime any treasonable thought as to the Company's interest. In addition, his testimony wasin large part completely uncorroborated by either Wells, McElveen, or by the foremen in-volved.Accordingly,the Trial Examiner could give little,ifany, credence to the self-serving testimony of Dunaway. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt 3:30 p.m., the end of the shift, all the employees gathered in the cafeteria asplanned.A number of foremen were also present.Wells became the spokesmanof the group and requested Foreman Cook to get Halinski into the meeting in orderto discuss the matter of raises.23Halinski came into the meeting with a statementthat he knew what they wanted and was sorry but could not give a raise at that time.Wells reminded Halinski of several unkept promises about new equipment and pro-duction (incentive) rates.He also made the statement that all the employees presenthad agreed to stick together as a group for araiseor a walkout.24At this point EWCCommitteeman Lynn Brown questioned whether the men as a group had so agreed.Wells asked all those who would stick together for a raise or a walkout to stand up.Two men stood up: Wells and McElveen. As the meeting was breaking up and themen walking out, Halinski stated that, "as they had the meeting as a group, I re-spected that, certainly had no animosity toward any one of them.As far as I wasconcerned it was their opinion.The thing was talked about, discussed and it was,over and that was it for me."As the men were leaving the cafeteria Dunaway, who was some 20 to 25 feetaway, testified that he heard McElveen ask Joe Brown, another committeeman, ifhe was satisfied with his wages and, upon receiving an affirmative answer said "youS.O.B. you ought to be." 25On Monday morning, October 20, before the shift began, Dan Wells and McElveenwere seated alone at a table in the cafeteria.Other employees, including Commit-teemen Joe Brown and C. J. King and others, were seated at other tables in thecafeteria.According to their testimony,Wells and McElveen were "mumbling"to each other.Brown testified that he thought he beard one of them "mumble"some comment like "they are a scared bunch of S.O.B's."Thereupon C. J. Kingstood up at his table and said to Wells and McElveen, "I am no more of a S.O.B.than you are."Then, according to the testimony given by Joe Brown:A. I believe I said, I don't remember quite well, I believe I told them ifthey was so dissatisfied, if they wanted to walk out why didn't they walk out;Why in hell didn't they walk, or something. I don't remember exactly.Apparently after that, according to the testimony of C. J. King whose memory washardly better than that of Joe Brown, an employee named J. W. Edwards and Wells"had a few words." 26 At this point the 6:55 starting bell ended the conversation andthe men went to work 27Wells and McElveen worked together all day Monday, as they had on the previous,Friday.According to the testimony of Halinski, he received numerous reports during this-Monday regarding the "agitation and disturbances" which Wells and McElveen were-creating while they talked and worked by themselves 2823 According to Dunaway, when Wells requested Cook to get Halinski he referred toHalinski as "the big boy." Others testified that Wells used the name "chief "Respondent attempted to make much of Wells' use of whatever term he may have used,to denote HalinskiThus it is interesting to note that Foreman Lee referred to Halinskias "up front," Joe Brown as "the head," and Lynn Brown as "the big man." Respondentwas groping for straws24Despite his assurances to Wells and MeElveen on this point, Dunaway testified thathe had not told the employees what the meeting was aboutasWhile Dunaway might have been shocked at this reference made to Joe Brown, it isevident from Brown's own testimony that he was not because, as he volunteered, he usesthat expression himself "everyday."Brown, could not even remember who made thestatement to him at that time2aEmployee Edwards was not called as a witnessC J King's testimony on this pointshows that he was willing, and did, attribute the vulgar remark to each of the allegedparticipants in accordance with the way Respondent's counsel asked the questionOnthe other hand the answer quoted above by Joe Brown is only typical of the type of un-certain testimony he contributed.Accordingly, the Trial Examiner found it difficult toplace much faith in the testimony of either King or Brown.2''Joe Brown's most emphatic testimony was that he was always out of the cafeteriaand at work by 6.30 am. As Brown was purporting to testify to events taking place ator about 6.55, this testimony throws further doubts upon the testimony of Joe Brown28 It is an interesting commentary that Respondent produced no one at the hearing whoheard a thing said by either Wells or McElveenRespondent did produce several whopurported to have heard hearsay reports on what Wells and McElveen were supposed to,have said-but no one who personally heard a thing HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO.655,Sometime during Monday Committeeman Dunaway came to Wells and McElveenas they were working and stated that they must both feel "mighty let down" becauseof the Friday meeting and feel as though they "did not have a friend in the world."He said that he had hated to do it "but there was nothing that we could do" andinquired if they wanted the employees to walk out if Dan and Ely got fired. Bothmen acknowledged having told Dunaway and some others that they were "chicken."About 9:45 a.m. Tuesday, October 23, Halinski called Wells and McElveen intohis office and told both that they were "fired as of now" for having called other em-ployees names and because of Wells' bad production for the past several days. Inthis charge of poor production he specifically exempted McElveen. It was pointedout to Halinski that, for the period he mentioned, McElveen and Wells had beenworking together.During his testimony regarding these discharges Halinski stressed the fact that hehad no animosity because of the mass meeting of October 19 and that it was a closedbook for him. In that regard Halinski testified as follows: "I certainly would notsay that the thing was over as far as I am concerned and then go around and firesomebody, because if I did that would be pretty silly on my part. I would probablyget the people to walk out, and I wouldn't have done it, and I didn't do it."Halinskistressed the fact that he discharged Wells and McElveen solely for the agitation andname calling on Monday plus Wells' poor production.However, immediately upon discharging Wells and McElveen at this time, Halinskimade out discharge slips for them on which, in his own printing, Halinski gave asthe reason for the discharge: "inciting a mass walkout."These slips were thereaftersigned by Marshall Terry.Wells has never been reinstated 29McElveen requested reinstatement from Halinski who reemployed him on Jan-uary 28, 1963, because he "felt Ely probably was a victim of circumstances. I stillfeel that way. If I didn't, he wouldn't be back."B. Conclusions1.Employees Welfare CommitteeAs the Trial Examiner understands Respondent's brief, Respondent is defendingagainst the charge of domination of EWC on the ground that EWC is not a labororganization apparently because, in the phraseology of the brief, EWC was never"vested" with powers or authority to "negotiate or deal" with management on mattersof wages, hours, and working conditions in that EWC could not make any "finaldecision" in any of these matters or on the question of hiring and firing.However, Section 2(5) of the Act defines a "labor organization" as follows:The term "labor organization" means . . . organization of any kind, or anyagency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or in part, of dealing withemployers concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."To bargain collectively" is defined by Section 8(d) of the Act in essential part asfollows:For the purposes of this section, to bargain collectively is the performance of themutual obligation of the employer and the representative of the employees tomeet at reasonable times and confer in good faith with respect to wages, hours,and other conditions of employment ... .It is true that at the formation meeting Halinski outlined the duties of theEmployees Welfare Committee generally to be: (1) to handle employee "gripesand grievances" for the "welfare" of both the employees and Respondent; and(2) to eliminate the so-called "friction, dissension and disturbances" between theprounion and antiunion employees by informing "those who were creating" suchthat they were considered "undesirable employees" who, therefore, should seek em-ployment elsewhere. It must be noted here that in enumerating "those who werecreating" friction of the sort to which he was referring, Halinski specifically namedonly four employees:Webb, Nunnery, McDaniel, and Osborne, all of whomHalinski suspected or knew to be prounion employees and among the "11" who hadvoted for the Union.He further clarified his intentions as to these prounion em-29 The difference between Halinski's printing on the discharge slips and the testimony hegave as to his reasons for the discharge as a witness indicates why the Trial Examiner hasbeen unable to put much faith in the testimony of Halinski. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees by stating that he could not take an election every year because it tooktoo much out of him. But Halinski's testimony makes it clear that these enumeratedduties were not intended to be exclusive as Halinski was careful to generalize suchduties because he preferred to determine the limits of the EWC authority andjurisdiction onan ad hocbasis as matters came up for fear EWC would, as Halinkkiput it, suddenly get up a "full head of steam" and Halinski would find himself "outin the outfield."Halinski did not intend that EWC should ever get out from under-neath his thumb.However, the admitted facts prove that EWC was permitted by Halinski to conferand deal with him on the following matters:(1)The demand of employee Ravencroft for more wages, an increase in pay whichHalinski granted; (2) the request of employee Clarence Easley for a transfer to theday shift because of personality problems with the foreman rather than being dis-charged from the second shift, a change in hours and working conditions and tenureof employment which Halinski denied; and (3) the demand of employee Paul Hindsfor a promotion, a wage increase and change in working conditions which Halinskigranted.In addition, of course, Halinski had in effect at the formation meeting given EWCpower over the tenure of employment of the 4 named prounion employees as well asover the "11" who had voted for the Union in the election. It became well-knownthroughout the plant that "the 11 had to go" and that the EWC committeemen hadbeen instructed to run them off the jobThus EWC was dealing with management on matters of hours, wages, and condi-tions of employment as well as matters pertaining to the hire and tenure of employ-ment.There is no requirement in the Act that such a labor organization should havepower and authority to make "final decisions" in these regards in order to qualifyas a labor organization. In fact any such authority would amount practically to thevery antithesis of collective bargaining.Therefore EWC qualifies fully as a labor organization under the Act.30TheTrialExaminer so finds.Respondent's brief does not even argue the question of whether Respondent engagedin acts "to dominate and interfere with the formation and administration" of EWCor to contribute "financial and other support to it" in violation of Section 8(a) (2)of the Act.The futility of such argument is obvious.The facts prove withoutcontradiction that Respondent through Halinski consented to its formation, if indeedhe did not suggest it, defined its duties, provided its name, instructed it through itscommitteeman to act against the "11" and specifically against the 4 prounion em-ployees he named, paid its committeemen for the time spent in such activities, pro-vided facilities for those meetings and permitted EWC to solicit checkoff authorizationfrom the employees on company time and property during working hours, and there-after took charge of the moneys so checked off. It is impossible to imagine any morecompletely company-dominated organization than EWC.Accordingly, the Trial Examiner must, and hereby does, find that Respondentviolated Section 8(a)(2) of the Act by dominating and interfering with the forma-tion and administration and providing financial and other support to the labor organi-zation known as the Employees Welfare Committee.2.The resignationsBecause of the instructions and the authority granted by Halinski to EWC 31 thatWebb, Nunnery, McDaniel, and Osborne were "undesirable employees" and shouldbe told to seek employment elsewhere," these four cases can best be considered as agroup.It is true, as Respondent's defense states, that Webb, Nunnery, and McDanielactually told Halinski that each was "resigning."Because Osborne refused to re-sign under pressure, Halinski had to discharge him.With Osborne, Respondentdefends on the ground that he became a poor workman after the election and wascreating "friction, dissension and disturbances" among the employees by reason ofthe fact, in large measure, as disclosed by practically each of Respondent's witnesses,that Osborne chose, after the election, to eat lunch outside the plant instead withthe rest of the employees in the cafeteria.323oN L R.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 203.31 Iany event Respondent 'by these instructions constituted IOWC and its committeemenas Respondent's agentsAlthough practically each of Respondent's witnesses gave this last as the manner inwhich Osborne allegedly created this so-called friction, even Halinski testified that thischarge "borders on being ridiculous."The Trial Examiner is forced to agree with thisobservation. HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 657It is also true that, with the exception of Webb, each of the above-named em-ployees made no bones about his personal disappointment at the result of the unionelection and disagreement at the way the majority had voted.The evidence provedthat there were snide remarks from members of the majority as well. In every elec-tion, the vanquished gripe and the victors gloat.Which is the more distasteful isan openquestion.Either can provoke hard feelings.However, to Halinski, this was no open question. In fact, at the formation meet-ing of EWC he informed the committeemen that "friction, dissension and disturb-ances" were being created throughout the plant by the suspected or known prounionadherents:Webb, Nunnery, McDaniel, and Osborne; that, if these men had straight-ened up as he had requested each to do instead of remaining "steamed up" about theelection and for the Union, they could have remained as employees with the Re-spondent as long as they had wanted but, as they had not complied, the committee-men were,to inform each of them that they were "undesirable employees, who shouldseek work elsewhere" and that "the 11 [an obvious reference to the 11 employees whohad voted for the Union] had to go."In this conference Halmski cited the Nunnery-Phelps incident in the cafeteria asan example of why Nunnery-but not the antiunion Phelps-had become undesir-able.Until this time Halinski had considered Nunnery as a man "who would go farwith the Company" and a worthy substitute for a vacationing foreman.Admittedlythe Nunnery-Phelps episode was a prounion-antiunion quarrel which was witnessedby Foreman Lee who disciplined neither employee.Halinski's only knowledge ofthe episode stemmed from a report he purportedly received from Lee. But, as awitness, Lee testified, even though he came into the cafeteria with Nunnery, that heheard none of the conversation between the two preceding the episode.Thus, if true,Lee could not have known or informed Halinski which man provoked the incidentor which man created the "friction."Although the antiunion Phelps had been aparticipant in other so-called "friction" cases at the plant, which might have givenrise to the idea that Phelps himself might have been provocative, Halmski with hisinsight was able to select the union observer Nunnery as the creator of the trouble.However, Halinski himself removed whatever doubt might have existed as to howhe was able to select Nunnery so easily when he told the committeemen at the samemeeting that he himself could not stand the strain of another annual union electionand that "the 11 had to go."His philosophy obviously was that, if there were nounion men employed, there would be no union election next year.Webb's case is superficially complicated by the fact that, as Respondent now con-tends, thatWebb admittedly was not the best Bobst machine operator in the worldand, indeed, was unhappy enough on that job to be seeking other work both withRespondent and elsewhere.But the fact remains that, until Halinski came to the mistaken conclusion thatWebb was one of the "11" at or about the time of the formation meeting, there isnot one iota of evidence in this record that Respondent had any intention or desireof dispensing with Webb's services because of any dissatisfaction with his work orfor any other reason. In fact, the evidence shows that Respondent apparentlywanted Webb operating the Bobst machine for Halinski refused his request for bothoffice work and a truckdriver's job.Webb was, after all, the only employee of Re-spondent who had any training on this new machine.33Acting promptly in accordance with the instructions of Halinski, CommitteemanGary Dunaway visited Webb telling him that, as Webb was one of the men "thathad supposedly voted for the Union," it was up to Dunaway "as a committeemanto get rid of" Webb "or he [Halinski] will."Webb immediately sought out Halinski,objected to his using committeemen to do his discharging for him, and inquiredabout his status with Respondent while denying that he had participated in any unionactivities.After expressing his disbelief of this last statement, Halinski refused todischargeWebb and ordered him back to work with the ominous comment that "Ihave got some men that are going to run you off." Refusing to work under suchconditions, Webb resigned.Consideredin vacuoWebb's case does not appear too strong because of his diffi-culties on the Bobst machine.However, considered in connection with the other"resignations," it becomes clear thatWebb's case is merely the first insetting apattern.Later, on August 13, when Nunnery "resigned," Nunnery again informed HalinskithatWebb had not been active in the union movement. Halinski admitted that he"might have made a mistake but he did not think so."I Committeeman Lynn Brown was promoted to Webb's job after Webb's departure onAugust 7.734-070-64-val. 14 5- 4 3 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDKit Nunnery was the man whom Halinski had described as one "who would havegone far with our company" until he surprised Halinski by appearing at the electionas the union observer.As proof of the fact that this was the first knowledge Halrnskihad of Nunnery's prounionsentiments,Halinski cited the fact that he had promotedNunnery to replace Foreman Lee while on vacation only a few weeks before theelection.The implications of this comment by Halinski are obvious.Despite theabove, within a week or so of that election Halinski wascitingNunnery as 1 of those11 creating friction, etc., "who had to go."Nunnery's case is slightly different than Webb's.Nunnery was eithermore sensi-tive or independent.No EWC committeemen had to pay him a visit. Nunnerybegan to see the handwriting on the wall from the Webb case, from Foreman Lee'stransferring him to manual work when there were orders to be run on the pressNunnery operated, from Lee's sudden criticism of Nunnery's work coupled with thesuggestion that Nunnery should check out if he could not do better when, as amatter of fact, Nunnery had been following customary practice, and from Halinski'sdiscussion with Nunnery and McDaniel aboutwhat promisesthe "damn" unionorganizer had made to themThe straw that broke the camel's back came whenHalinski reneged on his promise to Nunnery that Nunnery could take his vacationbeginning August 13, as Nunnery had arranged long before.The excuse given byForeman Lee for canceling that vacation was that Nunnery was needed to train newemployees.Actually the training did not start for a couple of weeks after August 13.Recognizing the obvious symptoms, Nunnery took it upon himself and "resigned."Halrnski was sorry that "the situation" required Nunnery'sresignation.Immediately following the election Halrnski promised McDaniel, as well asNunnery, job security so long as Halinski operated the plant.Despite this Re-spondent's own exhibit shows that Foreman Lee began transferring McDaniel, whoup to this time had been regularly working as a helper or operator on a press, tomanual work in the plant on or about the day of Nunnery's resignation, August 13However, McDaniel continued thereafter to try to talk his way back onto a pressuntil Lee "promised" him the next opening. But the handwriting on the wall becameclear to McDaniel when Halinski notified McDaniel that his transfer to manual workhad reduced his pay by 5-cent per hour and, if McDaniel did not like, McDanielcould punch out.McDaniel took it until Committeeman Lynn Brown34put it toMcDaniel in words- ". . . you're going tohave to go.I got my informationfrom thebig man."McDaniel thereupon acceptedthe ultimatumand resigned forfear of being discharged and possibly blackballed from employment in the area.When McDaniel finally did resign, Halinski explained these cases very clearlywhen he said, "Well Ivey, you know that when you play a game there is a winnerand a loser and.you went the wrong way and . . . you are automatically theloser . . . we're giving you your choice.you can quit or we'll fire you sooneror later . . . your partner, Kit Nunnery, has already gone.you and Dewey aregoing to have to go . .you know that you and Kit were leaders in that thing .that'sthe main reasonyou all got to go because.I'm notgoing to put up withitanother year because it takes a lot out ofme " Halinskicould hardly have beenmore explicitA resignation is the voluntary act of an employee.There was nothing voluntaryabout the resignation of Webb, Nunnery, or McDaniel.Halinski and his foremanin each of these cases made conditions such that each employee could not help butrecognize the choice presented to him: he could resign before the conditions becameunbearable or he would be discharged. In the event the employee did not recognizethe signs quickly enough, EWC committeemen always werethereto put the choiceintowords.Nunnery was the only employee who didnot requirethe explicit state-ment of the facts from a committeemanDewey Osborne, like Nunnery and McDaniel, was known, to be a supporter ofthe Union.According to Halinski, Osborne was one of the "11." Prior to the elec-tion Osborne had been promised job security by HalinskiLike every other press operator Osborne had spoiled some boxes, a relativelylarge number in fact. Some spoilage is inevitableBefore the election he did noteven receive a reprimand on an occasion of spoiling some 500 boxes.After theelection,however, Osborne spoiled approximately 50 to 75boxes outof an order of1,000 and promptly received a written reprimandOn a subsequent occasion Leereprimanded him because of one spoiled box.Osborne received the usual visit from EWC Committeeman Lynn BrownSoonthereafter, Lee ordered Osborne to instruct employee Givens on how to operate Os-borne's press.34Then working on the Bobst machinein lien of Webb HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 659But when Osborne remained stubborn and refused to resign under this pressure,Halinski visitedhim in personand inquired whether Osborne had any other jobprospects because, as Halinski put it, Osborne could no longer remain with Re-spondent.Osborne asked Halinski to lay him offHalinski refused.Osbornesuggested that Halinski fire him.Halinski refused on the ground that he did notthink Osborne "was going to be here very much longer."Two hours thereafterForeman Lee reported to Osborne that he had heard that Osborne was "quitting thatnight."The next morning Osborne's timecardwas missingfrom the rack. Still Osbornerefused to give in to pressure.Finally when Osborne specifically refused to resignor quit as Halinski desired, Halinski told him that he was dischargedOn the other hand Halinski attributed Osborne's discharge mainly to the fact thathe,Halinski, was receiving reports that Osborne had been creating friction, dissen-sion, etc., amongthe employees.Admittedly, Osborne told some of the employeesafter the election that he hoped that they would not regret their votes against theUnion.But it is also undenied that some of the employees were gloating to Osborneover the results of the election and making snide references to the fact that Osbornewas one of the 11 who had to go. However, provocation from antiunion sources ap-parently created no friction in Halinski's estimation.Nor did EWC create frictionin carrying out Halinski's own instructions.Halinski's testimony indicated also that Osborne's workmanship had fallen offafter the election pointing to a warning slip given Osborne by Lee on August 23, 1962."for letting bad boxes pass through press without close enough observance" as proofthereof.In this instance Osborne had 50 to 75 bad boxes from an order of 1,000.However, it was Respondent's regular practice to provide an override of 10 percenton each order in order to take care of ordinary spoilage. In addition Respondent'scontractswith purchasers all provided for a 20-percent differential: 10-percentoverage or 10-percent deficiency in the number of boxes furnished.Respondent obvi-ously recognized that some spoilage was inevitableFurthermore the facts prove that, while Osborne was still a good operator beforethe election, he had his instance of largest spoilage, some 500 boxes.As this wasstillwithin the 10-percent limit, Foreman Lee only asked Osborne on this occasionto be a little bit more careful.After the election, however, the spoilage of 50 to 75boxes promptly brought Osborne his only written reprimand from Foreman Lee-asthough Respondent was building a case of poor workmanship against OsborneThelargest spoilage referred to in this record, some 5,000 boxes and over the 10-percentlimit,resulted in only a verbal reprimand to the operator, Osborne's replacement, be-cause, according to Halinski, this operator was a "very conscientious" employeeIn addition Halinski testified that he had checked Osborne's time and productionreports and allegedly found that Osborne's production had fallen off after the elec-tion.However, Halinski also had to admit that it was impossible to tell from theproduction sheets whether low production was the fault of the operator, his helper,or the machine. It was noteworthy that Respondent made no effort to corroborateHalmski's generalization with any record at all.Thus this claim of poor workman-ship was unproved.Respondent also claimed that Osborne had violated Respondent's published "nosolicitation" rule by talking to employees about the Union in the plant and in town.Halinski interpreted the rule to be applicable at all times on company propertyThis was a reasonable interpretation of the published rule but. as that interpretationnecessarily included nonworking time, it makes the rule illegal and a violation ofSection 8(a)(1) of the Act.35Respondent also discriminatorily enforced that rulein that. contrary to the treatment accorded Osborne, Halinski not only suggested butpermitted the EWC committee to solicit signatures of employees to the EWC check-off authorization petition during working hours on company property.At the hearing Respondent referred to the fact that, when Committeeman Brownapproached Osborne in accordance with Halinski's instructions, Osborne admittedlytold Brown that the committee was a "bunch of damn fools" to carry out Halinski'sinstructionsas an instanceof the friction created by OsborneObviously Respondentchose to refuse to recognize the fact that the committeemen were themselves creatingfriction by carrying out Halinski's instructions againstthe prounion employees.Respondent's claims in regard to Osborne were so obviously contrived and falla-cious as to only strengthen the contention that Respondent discharged Osborne be-cause of his prounion attitude and activities.15RepublicAviation Corporation v N L R B ,324 U S 793 Although the complaintdoes ont allege this no-solicitation rule to be Illegal,Respondent chose to introduce thesame into the hearingHence the Trial Examiner feelsjustified in makingthe abovefindings 660DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's discharge of Osborne, following his refusal to accede to pressure andresign, completes the Respondent's pattern of action in regard to all four of theemployees named by Halinski at the EWC formationmeeting inhis office andproves that, if any of the four prounion employees had failed to resign under thatpressure put on them through the foreman and EWC, then Respondent intended todischarge them as a last resort.Thus, Respondent conclusively proved that it wasnot going to permit any of these known prounion employees to remain employeesbecause of their known prounion attitude.Accordingly, the Trial Examiner must, and hereby does, find that Respondentdischarged, constructively or actually, Thomas H.Webb, C. M. Nunnery, IveyMcDaniel, Jr., and Dewey Osborne because of their knownunionmembership,sympathy, and activities on behalf of the Union in violation of Section 8(a)(3)and (I) of the Act.3.The discharges of Wells and McElveenBased in large measure upon the testimony Halinski gave at the hearing, Re-spondent's brief contends that Wells and McElveen were fired by Respondent onOctober 23 for the following nine reasons: (1) creation of dissension; (2) abusivelanguage to employees; (3) promoting a "walkout"; (4) derogatory remarks againstHalinski, (5) false accusations against Halinski; (6) obscene and vulgar languagecausing friction, etc.; (7) poor work performance; (8) one previous warning slipgiven to Wells; and (9) Respondent's right to operate its plant efficiently.It can readily be seen that items 1, 2, 4, 5, and 6 on this list are one and the samething: remarks made by Wells and McElveen at the October 19 mass meeting or un-substantiated "reports" allegedly made by foremen or persons unknown to Halinski.These remarks were made either during the argument for higher wages or else weremade to employees in the plant regarding their immediate renunciation of the massdemand, all relating to a protected concerted activity.In his testimony Halinski specifically exempted McElveen from the charge con-tained in item 7 at the time of the joint discharges despite the fact that Wells andMcElveen had been working together on the days of the alleged poor production.How Halinski was able to determine that one of the two did his full share and thatthe other did not makes this whole charge highly questionable especially as the jointwork record of Wells and McElveen was reported as a single item on their jointwork report sheet.As to item 8 it is true that on September 6, 1962, Foreman Floyd Smith gaveWells a written reprimand which Wells refused to accept on the ground that thereprimand was unjustified.With the validity of this reprimand thus brought intoquestion, it is noteworthy that Respondent never produced Foreman Smith as awitness to attempt to justify the warning.Thus this slip appears to have beenanother example of Respondent's building of a case against Wells, as occurred toOsborne, especially as Wells received this slip soon after he confessed to IHalinskithat he,Wells, had been one of the "11 " Thus the slip looks exactly like the firststep in Respondent's pattern for ridding itself of one of the "11 "During his testimony at the bearing Halinski, specifically and categorically, deniedthe fact that item 3, "inciting a mass walkout," played any part in the dischargesIn this regard Halinski as a witness rationalized as follows:A. . . . As they had the meeting as a group, I respected that, certainly hadno animosity toward anyone of them.As far as I was concerned it was theiropinionThe thing was talked about, discussed and it was over, and that wasit for me.Q. Now, insofar as the Friday meeting itself, were Wells and [McElveen]discharged because of the Friday meeting or what happened later''A. No, sir.They were definitely not. I certainly would not say that thething was over as far as I am concerned and then go around and fire somebody,because if I did that would be pretty silly on my part. I would probably getthe people to walk out, and I wouldn't have done it, and I didn't do it.In contradiction of this oral testimony, the sockdolager, however, was also sup-plied by Halinski when at the very time of the discharges on October 23, he per-sonally printed under the cause of discharge on their discharge slips- "Inciting amass walkout."The facts substantiate Halinski's printed words and disprove Halinski's oraltestimonyDischargingWells and McElveen for having engaged in a protected, concertedactivity such as a mass meeting demand for a pay increase is clearly a violation ofSection 8(a)(1) of the Act. HANKINS CONTAINER CO., DIV. OF THE FLINTKOTE CO. 661Further the facts prove that Halinski knew from Wells' own mouth that Wellshad voted for the Union, and therefore, was one of the "11" who had to go. At thetime of this confession Halinski assured Wells that his job tenure was secure, justas in similar circumstances Halinski had given assurances of job security to Nunnery,McDaniel, and Osborne only a few days before discharging them.The activity of Committeeman-Agents Dunaway and Brown in instigating themass meeting for the pay increase and then scuttling the group spokesman immedi-ately upon Halinski's appearance indicate that Wells was entrapped by Respondentand its agents into publicly displaying his continued desire for group or union actionand was discharged for so doing in violation of Section 8(a) (3) of the Act.Halinskiconfirmed this last finding by reinstating McElveen, who could not have been one ofthe "11" because he was not employed by Respondent until after the election inJanuary 1963 because Halinski, in his own words, "felt Ely probably was a victimof circumstances.I still feel that way. If I didn't, he wouldn't be back."Theknown union adherent was not reinstated.Wells admittedly was a member of theprounion 11 who had to go.Respondent, after correctly citing the law applicable here:The freedom of management in selecting from its employees those whoseemployment is to be terminated is limited only by the prohibition of Section8(a)(3) of the Act, that there shall be no discrimination by reason of unionaffiliation or activity.N.L.R.B. v. McGahey, supra.36and:The existence of some justifiable ground for discharge is no defense if it wasnot the moving cause 37appears to argue that having proved [as Respondent contends] that it had goodcause [allegedly nine such "good causes" in the case of employee Wells] to discharge,therefore, committed no violation of Section 8(a)(3) of the Act by discharging anyof the six discriminatees here.There are three basic fallacies in this argument:(1)Respondent was motivated in discharging each of these 6 employees involvedhere by its desire to eliminate all prounion employees, i.e., Halmski's instructionsthat the "11" had to go.(2)Contrary to its claim, Respondent failed to prove any good cause for thedischarge of any of the six.(3)Even assuming good cause to have existed, the evidence is clear beyond theperadventure of a doubt that Respondent would not have discharged any of theemployees involved here but for their known or suspected prounion affiliation andsympathies.The Trial Examiner so finds.Respondent also argues as proof of its alleged nondiscriminatory attitude, thefact that the figures prove that there must still be five prounion employees stillworking for Respondent.This theory has been exploded so frequently as to requireno citation of authority. It might even be, as also suggested at the hearing, thatnobody knew the others who cast prounion votes in that secret ballot electionAccordingly, the Trial Examiner is convinced, and therefore finds, that Respond-ent discharged Dan Wells and Ely McElveen on October 23, 1962, because theyengaged in protected, concerted activities and because of their known or suspectedsympathy and activities on behalf of the Union in violation of Section 8 (a) (1) and(3) of the Act.4. Interference, restraint, and coercionThere seems little reason to further overextend this Intermediate Report withmuch beyond an enumeration of the many instances of interference, restraint, andcoercion shown by this record.These in the main were:(1)The existence of an illegal no-solicitation clause together with its discrim-inatory enforcement.(2) The numerous coercive interrogations of employees by Halinski, Cook, Lee,Prescott, and Terry regarding the individual employee's membership in and feelingsregarding the Union.(3)Halinski's many promises of "job security" upon the implied condition thatthe employee abandon the Union.(4) Foreman Lee's announcement that Respondent could not promote an em-ployee favorable to the Union to a better position.'N.L.R B. v. TheNewton Company,236 F. 2d 438 (C A. 5).87Wells,Incorporatedv.N.L.R.B.,162 F. 2d 457(C.A. 9). 662DECISIONSOF NATIONALLABOR RELATIONS BOARD(5) The statements by Halinski, Prescott, and Lee that transfers to less desirablejobs were caused by reason of the employee's union sympathy and activity togetherwith the actual demotions.(6) The spread of the threat by Halinski that the "11" prounion voters had to goThe Trial Examiner finds all of the above to constitute violations of Section8(a)(1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desisttherefromand that it take certainaffirmative action designed to effectuate the policiesof the Act.It having been found that Respondent dominated and interfered with the formationand administration and contributed financial and other support to EmployeesWelfareCommittee and has dealt withsaid EWC asthe representative of its employees, theTrial Examiner will recommendthatRespondentwithdrawand withhold recognitionfrom Employees Welfare Committee as the representative of any of Respondent'semployees.and that it completely disestablish said EmployeesWelfare Committee.It has also been found that Respondent has exacted moneys from its employeesunder a purported checkoff arrangementwithEmployees Welfare Committee, theTrialExaminer will recommend that Respondent refund to each of said employeesthe amount of money so exacted from each with interest thereon at 6 percent perannum.It having further been found that Respondent discriminated in regard to the hireand tenure of employment of ThomasH. Webb, C. M. Nunnery, IveyMcDaniel, Jr.,Dewey Osborne,Daniel Wells,and Ely McElveen by discharging each, eitheractuallyor constructively,because of their known or suspected membership,sympathy, andactivities on behalf of the Union, the TrialExaminer will recommend that Respond-ent offer each(except McElveen)immediate reinstatement to his former or substan-tially equivalent employment and make each of them(includingMcElveen) wholefor any loss of pay he may have suffered by reason of said discrimination againsthim, including the 5 cents per hour discriminatorily taken from Ivey McDaniel, Jr.,for his last few days of employment,by paymentto eachof a sumof money equalto that which he would have earned as wages from the date of the discriminationagainst him to the date of his reinstatement,lesshis net earnings during suchperiod, in accordance with the formula set forthin F.W. Woolworth Company,90 NLRB 289,and with interest thereon at the rate of 6 percent per annum computedin the manner set forth inIsis Plumbing&Heating Co.,138 NLRB 716.Because ofthe varietyand extent of the unfair labor practices engaged in byRespondent,the Trial Examiner senses an attitude of opposition to the purposes of theAct in general and, hence,deems it necessary to order that Respondent cease anddesist from in any manner infringing upon the rights guaranteed the employees inSection 7of the Act.Upon the basis of the above findings of fact, and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW(1) Southern States Regional Council, Region 5, International Woodworkers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.(2)Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.(3)By dominating and interfering with the formation and administration ofEmployees Welfare Committee and contributing financial and other support to itand by dealing with said organization as the representative of some of its employees,Respondent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3) of the Act.(4) By discharging, actually or constructively, Thomas H. Webb, C M. Nunnery,IveyMcDaniel, Jr., Dewey Osborne, Daniel Wells, and Ely McElveen, therebydiscriminating in regard to their hire and tenure of employment and discouraging CARPENTERS' DISTRICT COUNCIL OF DETROIT, ETC.663concerted and union activities among its employees,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.(5) By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed them in Section7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.(6) The aforesaid unfairlabor practicesare unfairlaborpractices affecting com-mercewithinthe meaningof Section 2 (6) and (7) of the Act.[RecommendedOrderomitted from publication.]Carpenters'District Council of Detroit,Wayne and OaklandCounties and Vicinity, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,and L.M. Weir, Harold Veachand Marvin GrishamandExcello Dry Wall Co.Cate No. 7-CB-917.December 26, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in unfair labor practices and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Intermediate Report.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a supporting brief;Respondents filed a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case, and finds merit in the exceptions.Accordingly, the Boardadopts the findings of the Trial Examiner, but not his conclusions orrecommendations.The Trial Examiner concluded that it was not a violation of Section8(b) (3) for Respondents to insist, as a condition to entering into acollective-bargaining agreement with the Charging Party, ExcelloDry Wall Co., that the latter establish a fund of $2,500 to be depositedin a trust or "escrow",account, 'as security for the payment of wagesto employees of Excello and of contributions to benefit funds on theirbehalf.We do not agree.Since 1940, the Board has consistently and repeatedly held, withoutqualification and with court approval, that itis anunfair labor prac-tice for either an employer or a union to insist that the other party posta performance bond or its equivalent as a condition precedent to enter-145 NLRB No. 64.